DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bakhsh et al (US 7,000,945).  Bakhsh discloses:
With regard to claim 1 - A vehicle occupant restraint system comprising an airbag module 82a including a frontally acting airbag 80a as well as an inflator 88a which upon activation supplies filling gas for the airbag 80a, wherein prior to activation the airbag 80a is folded to form an airbag package and is disposed in the area of a sun visor 222 of a vehicle at a roof liner 160a of the vehicle, wherein the airbag package 82a, when viewed in the longitudinal vehicle direction, is positioned substantially between a pivot axis of the sun visor 222 and a windshield 70 of the vehicle (see Fig. 1), and wherein the airbag module 82a is located in a passage beneath a roof lining 160a and only the roof lining 160a forms a lower delimitation of the passage (see Fig. 5).

With regard to claim 2 - wherein the inflated airbag 80a extends from the area of the sun visor 222 along the windshield 70 and across an instrument panel in the direction of a vehicle occupant (Fig. 1).

With regard to claim 3 - wherein in the completely inflated state the airbag 80a includes a first free end (56) which forms a lower end of the airbag 80a in the vehicle interior and a second free end which lies within the area of a lower end of a windshield 70 of the vehicle.

    PNG
    media_image1.png
    431
    656
    media_image1.png
    Greyscale


With regard to claim 4 - wherein the airbag package is surrounded by a flexible wrapping 84a (flexible via seam 78).

With regard to claim 7 - wherein the airbag package is folded so that a main package 12 is formed which is constituted by a restraint part of the airbag 10 and comprises a major part of the airbag volume as well as a connecting portion is formed which comprises a neck of the airbag 80a and which connects the main package 80a to the inflator 88a, with the neck being folded into one to three zigzag folds (see Fig. 6 and marked up Fig. below).

    PNG
    media_image2.png
    418
    695
    media_image2.png
    Greyscale


With regard to claim 8 - wherein the connecting portion and the main package are folded and are arranged in the airbag package so that, upon activation of the inflator 88a, first the neck will fill and will slide the main package in a still at least partially folded state into the vehicle interior.

With regard to claim 14 - wherein the airbag 80a is configured to deploy through the passage and along the windshield 70.

With regard to claim 15 - A vehicle occupant restraint system comprising an airbag module 82a including a frontally acting airbag 80a as well as an inflator 88a which upon activation supplies filling gas for the airbag 80a, wherein prior to activation the airbag 80a is folded to form an airbag package and is disposed in the area of a sun visor 222 of a vehicle at a roof liner 160a of the vehicle, wherein the airbag package, when viewed in the longitudinal vehicle direction, is positioned substantially between a pivot axis of the sun visor 222 and a windshield 70 of the vehicle, wherein the airbag module 82a is located beneath a roof lining 160a and only the roof lining 160a forms a lower delimitation of a passage through which the airbag deploys along the windshield.

With regard to claims 16 and 17 - wherein the entirety of the airbag 80a positioned forward of the inflator 88a is positioned between the pivot axis and the windshield 70 (see Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bakhsh in view of Stutz et al (US 6,224,087).  Bakhsh fails to disclose a rigid module carrier which is tightly connected to a roof rail of the vehicle and comprising a holder C-shaped in cross-section into which the inflator is inserted and a passenger-side arm of the holder does not extend beyond the inflator in the longitudinal vehicle direction toward the vehicle front end.  Stutz teaches an airbag for a motor vehicle, said airbag comprising a rigid module carrier 9 which is tightly connected to a roof rail 5 of the vehicle and comprising a holder C-shaped in cross-section (see Fig. 3) into which an inflator 11 is inserted and a passenger-side arm of the holder does not extend beyond the inflator 11.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the airbag of Bakhsh with the teaching of Stutz’s module carrier to better secure the airbag module to the vehicle frame.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bakhsh in view of Williams (US 7,331,597).  
With regard to claim 9, Bakhsh fails to explicitly disclose wherein in the deployed and inflated airbag (16) the neck (54) is narrower than the restraint part (52) in the transverse vehicle direction.  Williams teaches an airbag having a main restraint part 80 and a neck 90, wherein in the deployed and inflated airbag the neck 90 is narrower than the restraint part 80 in the transverse vehicle direction (see Fig. 4A.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the airbag of Bakhsh with the teaching of Williams such that the neck is narrower than the restraint portion in order to reduce the amount of material required for the airbag while allowing the restraint part to be wider than the length of the inflator.
With regard to claims 10-13, Bakhsh fails to explicitly disclose the airbag as comprising the claimed structure for connecting the airbag with the inflator, including two opposite tabs and fastening and positioning bolts.
Williams teaches a vehicle occupant restraint system comprising an airbag module including a frontally acting airbag 70 as well as an inflator 10 which upon activation supplies filling gas for the airbag 70, wherein prior to activation the airbag 70 is folded to form an airbag package and is disposed in the area of a sun visor 134 of a vehicle at a roof liner 140 of the vehicle;
wherein, with regard to claim 10, the airbag 70 includes an inflation end 90 having an inserting hole for the inflator 10 which is closable by two opposite tabs 96a, 96b of the inflator 10, each tab 96a, 96b being adapted to be fastened separately to the inflator 10;
wherein, with regard to claim 11, each tab 96a, 96b includes at least one fastening hole 98 for accommodating a fastening bolt 34 projecting from the inflator 10;
wherein, with regard to claim 12, the two tabs (86) overlap on a rear side of the inflator 10;
wherein, with regard to claim 13, the inflator 10 includes, in addition to the at least one fastening bolt 34, a further positioning bolt 34 projecting from its outer periphery which is arranged so that definite positioning of the inflator 10 inside the airbag module is enabled and that each tab 96a, 96b of the inflation end 90 moreover includes a positioning hole 98 for accommodating the positioning bolt (third bolt 34).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the airbag system of Bakhsh with the teaching of Williams such that the airbag is fastened to the inflator using tabs and bolts, as taught by Williams, to better ensure a strong connection between the airbag and the inflator.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        June 16, 2022